    Case 8:20-cv-00964-JFW-AS Document 4 Filed 07/16/20 Page 1 of 3 Page ID #:23

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00964-JFW (AS)                                        Date    July 16, 2020
 Title             Jeffrey Geddes v. Westminster Court, et al.




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

       On May 26, 2020, Jeffrey Geddes (“Petitioner”), a California state prisoner proceeding
pro se, filed a “Petition for Writ of Habeas Corpus” (Docket Entry No. 1), which the Court
construed as a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to
28 U.S.C. § 2254 (“Petition”) (see Docket Entry No. 3 at 1).

       On May 28, 2020, the Court issued an Order Requiring the Filing of a First Amended
Petition. (Docket Entry No. 3). (A copy of the Court’s May 28, 2020 Order is attached.)
The Court screened the Petition and found it deficient in the following respects:

        (1) Petitioner has failed to identify the proper Respondent, the name of the
        person having custody of Petitioner, i.e., prison warden; (2) Petitioner has
        failed to plainly state “[t]he statutory or other basis for the exercise of
        jurisdiction by this Court,” in violation of Central District Local Rule 8-1 and
        Fed.R.Civ.P. Rule 8(a); (3) Petitioner’s claim(s) are incomprehensible. The
        Court is unable to discern what claim(s) Petitioner intends to assert; (4)
        Petitioner has alleged vague and conclusory “claims,” in violation of
        Fed.R.Civ.P. Rule 8(a) and 8(d); (5) It is unclear whether the Petition is an
        unauthorized, successive petition; and (6) It is unclear whether Petitioner has
        failed to exhaust each and every “claim” alleged in the Petition.
Id. at 1-2 (footnote omitted).

         The Court ordered Petitioner to file, by no later than June 29, 2020, a First Amended

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
    Case 8:20-cv-00964-JFW-AS Document 4 Filed 07/16/20 Page 2 of 3 Page ID #:24

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00964-JFW (AS)                               Date   July 16, 2020
 Title          Jeffrey Geddes v. Westminster Court, et al.

Petition for Writ of Habeas Corpus by a Person in Federal Custody, pursuant to 28 U.S.C.
§ 2241 (“First Amended Petition”) on the proper Central District of California form, a copy
of which was provided to Petitioner. Id. at 2.1 Petitioner was instructed that the First
Amended Petition “should set forth clearly each claim which Petitioner intends to raise in
this proceeding and the factual bases for each claim.” Id. at 2.

        The Court’s May 28, 2020 Order stated the following: “Petitioner is advised that his
failure to comply with the above requirements may result in a recommendation that this
action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d
639 (9th Cir. 2002)).

      To date, Petitioner has failed to file a First Amended Petition, or request an extension
of time to do so.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than August 17, 2020), why this action should not be
dismissed for failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P.
41(b).

       Petitioner may discharge this Order by filing a First Amended Petition by a Person in
State Custody pursuant to 28 U.S.C. § 2254 on the proper Central District form (which the
Clerk of the Court is directed to provide to Petitioner) which complies with the Court’s May
28, 2020 Order (except for it being brought pursuant to § 2254 rather than § 2241), or a
statement setting forth why he is unable to do so.

     Petitioner is expressly warned that the failure to timely file a response to this
Order will result in a recommendation that this action be dismissed with prejudice for


         1
             The Court mistakenly ordered Petitioner, a California state prisoner, to file a
First Amended Petition for Writ of Habeas Corpus by a Person in Federal Custody pursuant
to 28 U.S.C. § 2241, rather than a First Amended Petition for Writ of Habeas Corpus by a
Person in State Custody pursuant to 28 U.S.C. § 2254. This Order will remedy that mistake.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                          Page 2 of 3
    Case 8:20-cv-00964-JFW-AS Document 4 Filed 07/16/20 Page 3 of 3 Page ID #:25

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00964-JFW (AS)                                     Date   July 16, 2020
 Title          Jeffrey Geddes v. Westminster Court, et al.

his failure to comply with Court orders and/or for his failure to prosecute. See Fed.R.
Civ. P. 41(b).

                                                                                  0        :         0
                                                        Initials of Preparer            AF




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 3 of 3
